UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1401


EDITH MARLENE MEDRANO,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   December 29, 2016              Decided:   January 18, 2017


Before TRAXLER, FLOYD, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Bernard A. Joseph, Senior Litigation
Counsel, Christina J. Martin, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edith Marlene Medrano, a native and citizen of El Salvador,

petitions for review of an order of the Board of Immigration

Appeals dismissing her appeal of the immigration judge’s oral

decision denying her request for a continuance in her removal

proceedings and ordering her removed from the United States.                             We

dismiss the petition for review for lack of jurisdiction.

      Based on her counseled admissions before the immigration

judge, Medrano was found removable on two grounds, including as

an   inadmissible       alien     who     had    been    convicted     of     a       crime

involving moral turpitude.              See 8 U.S.C. § 1182(a)(2)(A)(i)(I)

(2012).     Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2012), we lack

jurisdiction to review the final order of removal of an alien

convicted      of   certain      enumerated       crimes,     including       a       crime

involving   moral      turpitude.         In    this    circumstance,       we    retain

jurisdiction        only   over    colorable       constitutional           claims       or

questions of law.          8 U.S.C. § 1252(a)(2)(D) (2012); see Turkson

v.   Holder,    667 F.3d 523,    526–27    (4th    Cir.     2012);    Gomis       v.

Holder, 571 F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable

constitutional claim or question of law, our review of the issue

is not authorized by [8 U.S.C. §] 1252(a)(2)(D).”).

      Medrano asserts in her brief that the immigration judge

violated    due       process     in    adjudicating        her    request        for    a

continuance.           Upon     review,     we    find      this    claim        is     not

                                           2
sufficiently     colorable      to        invoke    this       court’s      jurisdiction.

See, e.g., Jian Pan v. Gonzales, 489 F.3d 80, 84 (1st Cir. 2007)

(“To trigger our jurisdiction, the putative constitutional or

legal    challenge    must     be    more    than       a    disguised      challenge     to

factual    findings.         The     underlying             constitutional        or   legal

question must be colorable; that is, the argument advanced must,

at   the     very     least,         have        some        potential       validity.”).

Accordingly,     we   dismiss       the    petition         for    review   for    lack   of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court   and    argument         would       not   aid   the   decisional

process.

                                                                     PETITION DISMISSED




                                             3